DETAILED ACTION
Summary
	This is an Allowability Notice in reply to the Request for Continued Examination under 37 CFR 1.114 filed 14 October 2021 for the application filed 29 May 2019. Claims 1-17 are pending:
Claims 18-20 have been canceled;
Claims 12-17 have been withdrawn without traverse in the reply filed 07 December 2020; and
Claims 1, 6, 8, and 11 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/677,857 filed 30 May 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 October 2021 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of Claims 12-17 directed to a system for controlling fluid flow within a chromatography system non-elected without traverse.  Accordingly, Claims 12-17 have been cancelled.

 
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed toward methods for controlling fluid flow within a chromatography system; said system includes a valve switchable between first and second positions fluidly connected to the output of a chromatography column, a downstream restrictor and a further downstream detector, a waste, and an upstream makeup fluid pump or an upstream tee splitter. The closest prior art of record WIKFORS et al. (US PGPub 2016/0375376 A1) while disclosing a switchable valve between first and second positions fluidly coupled to a chromatography column, various restrictors/detectors, makeup fluid pumps, and tee splitters, fails to explicitly teach or make obvious the claimed inventive methods.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777